Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application filed on 7/7/2020.
Claims 1-20 are allowed.

The application has been amended as follows:

The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art—
US 2016/0239659 A1 to SEO et al. discloses an electronic device with a first application running on first sandbox and a second application running on a second sandbox.
 US Patent No. 10,511,630 B1, to Weiss et al., discloses policy-based separation of data and applications.

The cited prior art taken alone or in combination fail to teach at least “determine whether it is necessary to change a first user identifier (UID) for the first application in response to an application installation request requesting to update the first application to a second application; 

assign a second UID for the second application using a UID mapping resident program based on it being necessary to change the first UID; 

and construct a second sandbox environment for the second application to have the second UID and a resource included in the first sandbox environment” as similarly recited in independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/PHILIP WANG/                                                                 Primary Examiner, Art Unit 2199